Citation Nr: 0616216	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-03 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for status post 
coronary artery disease bypass graft, arteriosclerotic 
cardiovascular disease with hypertension, claimed as 
secondary to exposure to Agent Orange in the Republic of 
Vietnam.

2.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to exposure to Agent Orange in the 
Republic of Vietnam.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 28, 1965, to 
January 16, 1968, and was honorably discharged from that 
period of service.  He also served on active duty from 
January 17, 1968, to May 5, 1972, and was discharged from 
that period of service under conditions other than honorable.  
In a July 1972 administrative decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, determined that the veteran's entire period of 
service was considered one period of service and that his 
discharge from the entire period of service was not under 
conditions other than dishonorable and constituted a bar to 
VA benefits.  In a July 1998 administration decision, the VA 
RO in Jackson, Mississippi determined that the veteran 
rendered faithful and meritorious service from June 28, 1965, 
to June 27, 1968, and was eligible for VA benefits resulting 
from that period of service.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the VA RO in 
Jackson, Mississippi.  In that rating decision, the RO denied 
service connection for status post coronary artery disease 
bypass graft, arteriosclerotic cardiovascular disease and for 
a seizure disorder.  The veteran filed a timely notice of 
disagreement (NOD), and the RO issued a statement of the case 
(SOC) in February 2003 that listed the cardiovascular issue 
as service connection for status post coronary artery disease 
bypass graft, arteriosclerotic cardiovascular disease with 
hypertension (emphasis added).  The veteran perfected an 
appeal by filing a timely substantive appeal later in 
February 2003.  

In a January 2005 rating decision, the RO denied service 
connection for hypertension and other various disorders.  The 
veteran filed a timely NOD, and the RO issued a SOC in March 
2005 on those service connection issues.  The veteran did not 
perfect an appeal by filing a timely substantive appeal.

Although the RO considered the issue of service connection 
for hypertension in the January 2005 rating decision, as 
noted above, the February 2003 SOC reflects that the RO 
considered the issue of service connection for hypertension 
as part of the claim for heart disease.  As such, the veteran 
perfected an appeal for service connection for hypertension 
and the issue pertaining to a cardiovascular disorder is as 
listed on the title page.

The Board also notes that the RO considered evidence 
submitted after the February 2003 SOC in regard to service 
connection for hypertension via the March 2005 SOC but that 
the RO did not issue a supplemental statement of the case 
(SSOC) regarding service connection for heart disease.  The 
additional evidence is cumulative evidence in that it shows 
the existence of heart disease and hypertension; evidence 
showing the existence of those two disorders was previously 
considered.  Furthermore, as explained below, the issue of 
service connection for a cardiovascular disorder turns on 
whether the veteran had a cardiovascular disorder in service.  
As such, the additional evidence is not pertinent to the 
issue on appeal.  Additionally, in a March 2005 statement, 
the veteran indicated that the RO should forward his claims 
file to Washington, DC as soon as possible and let the Board 
render its decision.  Therefore, initial agency of original 
jurisdiction (AOJ) consideration of the additional evidence 
was not necessary and solicitation of a waiver of AOJ 
consideration is not necessary.  38 C.F.R. §§ 19.31, 20.1304 
(2005). 

In addition, in February 2003 the veteran requested a hearing 
at the RO before a Decision Review Officer.  In March 2005, 
the veteran withdrew his request for such a hearing.  
Therefore, no further development with regard to a hearing is 
necessary.

The issue of a seizure disorder, claimed as secondary to 
exposure to Agent Orange in the Republic of Vietnam, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In his September 2001 claim, the veteran raised the issue of 
entitlement to non-service-connected disability pension 
benefits.  In a statement received in July 2004, the veteran 
raised the issue of secondary service connection for his 
cardiovascular disorder, to include hypertension, as 
secondary to type II diabetes mellitus, a disability that the 
RO denied service connection for in the January 2005 rating 
decision.  These claims, pension and secondary service 
connection, have not been adjudicated and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  Competent medical evidence indicates that a 
cardiovascular disorder, to include hypertension, was not 
diagnosed in service or within one year after the veteran's 
period of service ending on June 27, 1968.

2.  The veteran did not serve in the Republic of Vietnam.

3.  There is no credible evidence that the veteran was 
exposed to an herbicide agent, as defined in law and 
regulation, while in active service.


CONCLUSION OF LAW

Status post coronary artery disease bypass graft, 
arteriosclerotic cardiovascular disease with hypertension was 
not incurred in or aggravated by service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue decided herein has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in December 2001, 
whereby the veteran was advised of the provisions relating to 
the VCAA, to include advising him of what the evidence must 
show to establish service connection for a heart condition  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his disability and to submit 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for a heart condition.  

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the VCAA letter, 
page 2.

In the VCAA letter, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  Also, the 
RO advised him that "it's your responsibility to make sure 
we receive" evidence.  See the VCAA letter, page 4.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letter thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the VCAA letter requested a 
response within 30 days from the date of that letter and that 
the letter expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the mailing of the December 2001 
VCAA letter.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in May 2002, after the 
December 2001 VCAA letter.  Therefore, the timing of the VCAA 
notice is not at issue with regard to this claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue here.  Neither 
is element (2), current disability, because there is medical 
evidence that the veteran has his claimed disability.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack of advisement 
as to those two elements is meaningless, because a disability 
rating and effective date were not assigned. 

The veteran's claim for service connection was denied based 
on element (3), relationship of a disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  

Because the Board concludes below that the preponderance of 
the evidence is against the claim for service connection 
(status post coronary artery disease bypass graft, 
arteriosclerotic cardiovascular disease with hypertension), 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in the Board's 
considering the issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  

The evidence of record includes service medical records and 
private medical records.

The Board notes that the veteran reported that he received 
post-service treatment at a VA medical center apparently 
starting in 1999.  These records were not obtained.  However, 
neither the veteran nor his representative has specifically 
alleged that records from that facility during that time 
period would provide evidence regarding the critical element 
discussed below that is missing in the veteran's claim, that 
is, evidence showing the incurrence of an in-service 
cardiovascular disease.  Therefore, a remand to obtain these 
records is not necessary, as they are not pertinent to his 
claim.  See Brock v. Brown, 10 Vet. App. 155, 161-62 (1997) 
(VA is not obligated to obtain records which are not 
pertinent to the issue on appeal.); see also Soyini, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA. 

The veteran has been accorded appropriate and sufficient 
opportunity to present evidence and argument in support of 
his claim.  He has secured the services of a representative, 
who has provided argument on his behalf.  He requested a 
personal hearing at the RO before a Decision Review Officer, 
but later withdrew that request.  He has not expressed a 
desire to have a personal hearing before a Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

For certain chronic disorders, such as a cardiovascular 
disease, including hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2005).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).


Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the 


systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2005).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met.  It is 
incontrovertible that the veteran has been diagnosed as 
having arteriosclerotic cardiovascular disease with 
hypertension and is status post coronary artery disease 
bypass graft surgery.

With respect to Hickson element (2), the Board will 
separately discuss in-service (to include the one-year 
presumptive period after service ending June 26, 1968) 
disease and injury. 

As for in-service disease, the veteran's service medical 
records are entirely silent as to complaint, treatment or 
diagnosis of a cardiovascular disease, to include 
hypertension, during service from June 28, 1965, to June 27, 
1968, or during the one-year presumptive period after service 
ending on June 27, 1968.  In that regard, on the June 1965 
entrance examination, the veteran's blood pressure was 120/78 
and the heart was normal.  The private medical evidence shows 
that a cardiovascular disease was first diagnosed in 1996.  

Turning to the matter of in-service injury, the claimed 
injury is exposure to herbicides.  Although the veteran 
contends that he served in the Republic of Vietnam, his 
service personnel records reflect that he did not have such 
service.  His DD Form 214's do not show that he received any 
medals indicating service in the 


Republic of Vietnam, such as the Vietnam Service Medal or the 
Republic of Vietnam Campaign Medal.  In fact, his DD Form 214 
from his period of service from January 1968 to May 1972 
specifically indicates that he had no Vietnam service for 
that period of service.  His service personnel records reveal 
that his only foreign service was in the Canal Zone from 
November 1965 to May 1967 and in Korea from April 1968 to 
March 1969.  Since the veteran did not serve in the Republic 
of Vietnam during his time in service, the statutory 
presumption of exposure to herbicides is not for application 
in this case.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2005).  

The veteran's service medical and personnel records are 
completely negative for evidence indicating actual exposure 
to herbicides.  In short, there is absolutely no objective 
evidence that the veteran was exposed to herbicides in 
service.   The critical question here is the veteran's actual 
exposure to an herbicide agent.  The evidence of such 
exposure in this case is lacking.  Accordingly, Hickson 
element (2), in-service injury (i.e. herbicide exposure) has 
not been met and the veteran's claim fails on that basis.

For the sake of completeness, the Board will briefly address 
the third Hickson element, medical nexus.  The disorders 
granted presumptive service connection under 38 C.F.R. § 
3.309(e) for Agent Orange exposure are specified with 
precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed cardiovascular 
disease, to include hypertension.  Therefore, even if one 
were to presume herbicide exposure for the sake of argument, 
the nexus presumption found in 38 C.F.R. § 3.309(e) is not 
applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-44.  Thus, the Board must 
additionally consider 


whether the veteran is entitled to service connection for his 
cardiovascular disease, to include hypertension, under the 
regular criteria for service connection without regard for 
the Agent Orange presumptions.

In this case, there is no medical nexus evidence which serves 
to link the veteran's cardiovascular disease, to include 
hypertension, to his military service.  In fact, an August 
2001 private treatment record reflects that the etiology of 
the heart disease was definitely not known.  Given that the 
veteran's service medical records are negative for treatment 
or diagnosis of a cardiovascular disease and that a 
cardiovascular disease was not diagnosed until decades after 
service, such medical nexus would be a manifest 
impossibility.  

The only evidence that supports the veteran's contention to 
the effect that his cardiovascular disease, to include 
hypertension, is the product of his alleged in-service 
exposure to herbicides is his own assertion.  He has not 
shown that he has the requisite medical training that would 
render him competent to proffer such opinion, and as such his 
opinion is of no probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In short, Hickson element (3) has also not been met, and the 
claim also fails on that basis.

In summary, in the absence of Hickson elements (2) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
status post coronary artery disease bypass graft, 
arteriosclerotic cardiovascular disease with hypertension.  
Accordingly, the benefit sought on appeal is denied.




ORDER

Service connection for status post coronary artery disease 
bypass graft, arteriosclerotic cardiovascular disease with 
hypertension, is denied.


REMAND

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Although the RO has sent VCAA letters to the veteran 
concerning his heart disease claim and other issues not on 
appeal, the RO did not send a letter to the veteran which 
complies with the notice provisions of the VCAA as to the 
issue of entitlement to service connection for a seizure 
disorder.  The Board has been prohibited from itself curing 
this defect.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. A VCAA letter addressing the issue of 
service connection for a seizure disorder 
must be provided to the veteran, with a 
copy to his representative.

2.  If it is deemed to be necessary based 
on the state of the record, the RO may 
undertake appropriate additional 
evidentiary development and/or 
readjudicate the veteran's claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


